USCA4 Appeal: 21-6281      Doc: 10         Filed: 06/15/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-6281


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        CALVIN BUTLER,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Southern District of West Virginia, at
        Charleston. Robert C. Chambers, District Judge. (2:06-cr-00044-1)


        Submitted: May 31, 2022                                           Decided: June 15, 2022


        Before AGEE and HEYTENS, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Calvin Butler, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6281      Doc: 10         Filed: 06/15/2022      Pg: 2 of 2




        PER CURIAM:

               Calvin Butler appeals the district court’s order denying his 18 U.S.C.

        § 3582(c)(1)(B) motion for a sentence reduction under § 404(b) of the First Step Act of

        2018, Pub. L. No. 115-391, 132 Stat. 5194, 5222. We have reviewed the record and find

        no reversible error. Accordingly, we affirm the district court’s order. United States v.

        Butler, No. 2:06-cr-00044-1 (S.D.W. Va. Feb. 12, 2021). We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2